DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
The Applicants’ only argument is that Yamazaki’s switch circuit (106) does not have a control terminal.  The Examiner directs the Applicants to the left side of item 503 in figure 7B.  The input terminal to the hysteresis comparator is a “control terminal”.  
Claim 1 has been amended to recite that the switch circuit has “a control terminal connected to both the input terminal of the battery and the output terminal of the power reception circuit”.  This limitation does not overcome Yamazaki for the following reasons. 
Yamazaki discloses its battery has a positive terminal (top of 105) and a negative terminal (bottom of 105, which would be connected to ground).  This battery positive terminal is both its input terminal and its output terminal.  This terminal is also connected to the power reception circuit (102-103) output terminal.
The amended language directed to the battery having input and output terminals is not correct.  While the Applicants’ figures show the battery as a box (for example, see fig 4, item 33) with input (left) and output (right) terminals, this is not how batteries are electrically connected or operated.  The schematic drawing of a battery is shown below.  A battery has a cathode terminal and an anode terminal.  

    PNG
    media_image1.png
    500
    320
    media_image1.png
    Greyscale

 “The chemical reactions in the battery causes a build up of electrons at the anode.  This results in an electrical difference between the anode and cathode []  In a battery, the only place to go is the cathode.  But, the electrolyte keeps the electrons from going straight from the anode to the cathode within the battery.  When the circuit is closed [] the electrons will be able to get to the cathode.”  (https://www.qrg.northwestern.edu/projects/vss/docs/power/2-how-do-batteries-work.html)
There are no separate “input terminal” and “output terminal”.  Power is applied to a battery cathode, which causes electrons to enter into the battery.  When the battery is discharged, power is discharged through the cathode.  This cathode terminal is both the input and the output.  These terminals are not separate.  Despite what the claim may infer, a connection to a battery input is not electrically separated from the battery output.  
Thus, Yamazaki’s switch circuit has: 1) an input terminal (left of 106) connected to the battery output (top of 105); 2) an output terminal (right of 106) connectable to the 
The Yamazaki switch circuit input, switch circuit control terminal, power reception output, battery input and battery output are all electrically the same (any point on the conductor between 103 and 106 is at the same potential and can be considered as directly connected).  The amended language of the claims (directed to various input/output terminals of the components) does not overcome the Yamazaki anticipation rejection. 
The same analysis applies to claims 11 and 20.  The Applicants do not separately argue against the rejections of any of the dependent claims.  The art rejections are maintained. 
Claim Objections
Claims 1, 11 and 20 are objected to because the battery does not have separate “input and output terminals”.  As indicated above, a battery has a cathode terminal (also referred to as a positive terminal) and an anode terminal (a negative terminal, often connected to ground).  Current comes in and out of the cathode terminal.  There is no output terminal that is electrically separate from an input terminal.  The language of claims 1, 11 and 20 is incorrect.  For the purpose of the art rejection of the claims, the battery input/output terminals will be interpreted as the battery cathode (i.e. the same terminal). 
The Applicants’ figure 4, for example, shows the battery (33) with a ground terminal (arrow at the bottom of the box labeled 33).  This is its anode terminal.  There 
If the Applicants disagree, they are requested to provide evidentiary support to demonstrate how a battery can have separate input/output terminals.  This should be accompanied by changes to the drawings (at least fig 4) to show how the battery cells would be arranged within item 33 to create the named terminals. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2008/0079396).
With respect to claim 1, Yamazaki discloses a control device for a wireless power supply system (fig 1 and 7A-B; par 48-71), comprising: 
a battery (105) having input (cathode; top of 105) and output (cathode; top of 105) terminals and configured to supply power to a first device (107); 
a power reception coil (101; par 49); 
a power reception circuit (102, 103; par 50-51) having an input terminal (left of 102) connected to the power reception coil and an output terminal (right of 103) connected to the input terminal of the battery (top of 105), the power reception circuit configured to adjust a voltage generated by the power reception coil to charge the battery; and 

the switch circuit is further configured to, when the voltage applied to the battery is not detected, electrically connect the battery and the first device, and when the voltage is detected, electrically disconnect the battery and the first device (par 54).  
The Yamazaki battery is a common battery. It has a cathode and anode.  The battery is charged by applied current to the cathode and is discharged by pulling current from the cathode. This makes the cathode both the input and output terminal.  As discussed above, the claim is incorrect and the battery is not interpreted as having electrically separate input/output terminals. 
Yamazaki’s switch circuit has three terminals, including an input (left of 501), output (right of 502) and control (left of 503).  Defining the control terminal by being connected to the battery input is not sufficient to impart structural limitations that distinguish over the reference (namely because the battery does not have input/output terminals).
With respect to claim 2, Yamazaki discloses the switch circuit is further configured to electrically connect the battery and the first device at a predetermined time after application of the adjusted voltage to the battery is stopped (there is an inherent time delay between crossing a threshold within the Schmidt trigger 503 and the switch 501 actually being moved between its open/closed positions).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Bourilkov (US 2017/0131365).  Below is an alternative rejection for claim 2. 
Yamazaki is interpreted as disclosing an inherent time delay between the comparator and switch, but Yamazaki does not disclose an RC circuit or any type of intentional delay.  Bourilkov (fig 3-4; par 24-31) discloses that it is known to use an RC circuit with a comparator to measure battery voltage.  The time delay of the RC circuit is a function of the capacitance (as is known in the art) and is shown in figure 4. 
Yamazaki and Bourilkov are analogous because they are from the same field of endeavor, namely battery voltage comparators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Yamazaki’s battery voltage circuit to include an RC delay circuit.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  
Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of the Applicants’ Admitted Prior Art (“APA”; specification pages 1-2).  Alternatively, claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Yamazaki.
Yamazaki discloses the control device, as discussed above in the art rejection of claim 1.  Yamazaki does not expressly disclose the control device is located within a cart-type commodity registration apparatus.  APA discloses that it is known that cart-type commodity registration apparatuses include wireless power transfer systems 
Yamazaki and APA are analogous because they are from the same field of endeavor, namely wireless power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Yamazaki control device in a cart, as taught by APA.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  Id.
Alternatively, APA discloses a wireless power receiver within a shopping cart that includes a rechargeable battery, but does not expressly disclose a switch circuit as recited in claim 11.  Yamazaki discloses that it is known to configure a wireless power receiver with a control device that includes a switch circuit to selectively connect a battery to a load dependent on the battery voltage, as discussed above in the art rejection of claim 1.  APA and Yamazaki are analogous because they are from the same field of endeavor, namely wireless power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the APA wireless power receiver to include a switch circuit, as taught by Yamazaki.  The motivation for doing so would have been to ensure that the battery is sufficiently powered to operate the load.  Or, the motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  Id.
The combination discloses the limitations of claim 12, as discussed above in the §102 art rejection of claim 2.

A.	Aesthetics.  By placing it on the lower portion of the frame, the coil is out of view and does not interfere with placing items in the cart.
B.	Functionality.  If the transmitter coil is at a low position, the skilled artisan would have understood the need to place the receiver coil at a similar height. 
C.	The “obvious to try” rationale.  There are only so many parts to a shopping cart. The skilled artisan would have been motivated to select the lower portion of the frame.  MPEP §2143(E).
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of APA and Bourilkov.  Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Yamazaki and Bourilkov.
As discussed above in the art rejection of claims 2-3, Yamazaki and Bourilkov combine to teach the connection delay (claim 12) and the RC circuit (claim 13).  The references are analogous as discussed above. 
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of APA and McNeally (US 2019/0207427).  Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Yamazaki and McNeally

The combination (in any order) and McNeally are analogous because they are from the same field of endeavor, namely wirelessly powered shopping carts.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination to have its power reception coil on the bottom of the cart, as taught by McNeally.  The motivation for doing so would have been to place it closer to the transmitter coil for optimal power transfer efficiency.
With respect to claim 20, the combination (in any order) discloses the wireless power supply system, as discussed above in the art rejections of claims 1, 11 and 19.  Additionally, McNeally discloses a power supply device installed on a floor surface and including a power transmission coil (fig 4A-B, item 416; par 40).  The references are analogous, as discussed above.
Allowable Subject Matter
Claims 4-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14, the prior art does not teach or suggest the control device of claims 1/11, wherein the switch circuit includes a photocoupler having a diode with an anode terminal connected to the battery.    
While photocouplers as switching circuits are generally known and the prior art teaches using photocouplers to control battery charging/discharging, the prior art does 
Claims 5-8 and 15-18 are similarly allowed as they depend from claims 4 and 14, respectively.
Regarding claim 9, the prior art does not teach or suggest the switch circuit includes at least two photo MOSFETs connected in series such that each of body diodes of the MOSFETs are in a different direction.  As discussed above, the named components are generally known, but the prior art does not teach or suggest this configuration of photo MOSFETs operates according to the logic rules of claim 1.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836